Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/03/2022 has been entered. Claims 11, 13-14, 16-21, 23-24, 26-34 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 11/01/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13-14, 20-21, 23-24, 29, 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent App. Pub. 2017/0106135 to Bengtsson.
Regarding Claim 11, Bengtsson teaches a needle arrangement for a drug delivery device, the needle arrangement comprising: a distal needle tip (Figs. 1-6, element 22) adapted to be inserted into 
    PNG
    media_image1.png
    658
    1015
    media_image1.png
    Greyscale
in a proximal needle holder (30)(See Annotated Fig. 2 below; element 22 and element 10 are distal to elements 33 and element 30 in the position shown in Fig. 2; therefore elements 22 and 10 are interpreted as a distal needle tip and a distal needle holder and elements 33 and 30 are interpreted as a proximal needle tip and a proximal needle holder), wherein the distal needle tip and the proximal needle tip are in fluid communication with each other through a fluid channel (Fig. 2, distal needle tip 22 fluidly communicates with proximal needle tip 33, creating a fluid channel), wherein the fluid channel is configured to allow axial movement of the distal needle tip relative to the proximal needle tip between a compact state (See Annotated Figs. above; the state in Fig. 6 is the compact state) and an extended state (See Annotated Figs. above; the state in Fig. 2 is the extended state), wherein a length of the needle arrangement along the distal needle tip and the proximal needle tip in the extended state is greater than in the compact state (the length in the extended state is greater by the additional length 
Regarding Claim 13, Bengtsson teaches all of the limitations of claim 11 as discussed above, and further teaches wherein a spring (Fig. 1, element 35) is arranged between the distal needle holder and the proximal needle holder biasing the needle arrangement towards the extended state. 
Regarding Claim 14, Bengtsson teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the spring is adapted to act in two directions (when the spring is in a compressed state, the proximal and distal ends of the spring each exert a force in the outward direction, thus the spring is adapted to act in two directions). 
Regarding Claim 20, Bengtsson teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the distal needle tip and the proximal needle tip point in opposite directions (See Annotated Fig. 6 on next page; proximal needle tip 33 has a beveled tip end and a blunt tip end; the blunt tip points in the distal direction while the distal needle tip points in the proximal direction). 
Regarding Claim 31, Bengtsson teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the distal needle tip is telescopically movable relative to the proximal needle tip (Fig. 1 to Fig. 6 shows the movement of distal needle tip 21 and proximal needle tip 33; distal needle tip 21 moves relative to proximal needle tip 33 and telescopes within proximal needle tip 33). 
Regarding Claim 32, Bengtsson teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the proximal needle tip is telescopically movable relative to the distal needle tip (Fig. 1 to Fig. 6 shows the movement of distal needle tip 21 and proximal needle tip 33; proximal needle tip 33 moves relative to the distal needle tip 21 and telescopes over distal needle tip 21). 

    PNG
    media_image2.png
    594
    546
    media_image2.png
    Greyscale

Regarding Claim 21, Bengtsson teaches a drug delivery device (Fig. 1-6, element 2) comprising: a distal needle tip (Figs. 1-6, element 22) adapted to be inserted into an injection site (shown in Fig. 6); and a proximal needle tip (33), wherein the distal needle tip is configured to be held in a distal needle holder (10) and the proximal needle tip is configured to be held in a proximal needle holder (30)(See Annotated Fig. 2 below; element 22 and element 10 are distal to elements 33 and element 30 in the position shown in Fig. 2; therefore elements 22 and 10 are interpreted as a distal needle tip and a distal needle holder and elements 33 and 30 are interpreted as a proximal needle tip and a proximal needle holder), wherein the distal needle tip and the proximal needle tip are in fluid communication with each other through a fluid channel (Fig. 2, distal needle tip 22 fluidly communicates with proximal needle tip 33, creating a fluid channel), wherein the fluid channel is configured to allow axial movement of the distal needle tip relative to the proximal needle tip between a compact state (See Annotated Figs. 
    PNG
    media_image1.png
    658
    1015
    media_image1.png
    Greyscale
above; the state in Fig. 6 is the compact state) and an extended state (See Annotated Figs. above; the state in Fig. 2 is the extended state), wherein a length of the needle arrangement along the distal needle tip and the proximal needle tip in the extended state is greater than in the compact state (the length in the extended state is greater by the additional length shown in Annotated Fig. 2 above), and wherein one of the distal needle tip and the proximal needle tip is telescoped one within another of the distal needle tip and the proximal needle tip to create the fluid channel, wherein at least one of the distal needle tip and the proximal needle tip is telescopically movable relative to the other (distal needle tip 21 is telescoped within proximal needle tip 33; and they are telescopically movable relative to one another). 
Regarding Claim 23, Bengtsson teaches all of the limitations of claim 21 as discussed above, and further teaches wherein a spring (Fig. 1, element 35) is arranged between the distal needle holder and the proximal needle holder biasing the needle arrangement towards the extended state. 
Regarding Claim 24, Bengtsson teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the spring is adapted to act in two directions (when the spring is in a compressed state, the proximal and distal ends of the spring each exert a force in the outward direction, thus the spring is adapted to act in two directions). 

    PNG
    media_image2.png
    594
    546
    media_image2.png
    Greyscale
Regarding Claim 29, Bengtsson teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the distal needle tip and the proximal needle tip point in opposite directions (See Annotated Fig. 6 below; proximal needle tip 33 has a beveled tip end and a blunt tip end; the blunt tip points in the distal direction while the distal needle tip points in the proximal direction). 
Regarding Claim 33, Bengtsson teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the distal needle tip is telescopically movable relative to the proximal needle tip (Fig. 1 to Fig. 6 shows the movement of distal needle tip 21 and proximal needle tip 33; distal needle tip 21 moves relative to proximal needle tip 33 and telescopes within proximal needle tip 33). 
Regarding Claim 34, Bengtsson teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the proximal needle tip is telescopically movable relative to the distal needle tip (Fig. 1 to Fig. 6 shows the movement of distal needle tip 21 and proximal needle tip 33; proximal needle tip 33 is moves relative to the distal needle tip 21 and telescopes over distal needle tip 21). 
Allowable Subject Matter
Claims 16-19 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the closest prior art of record is US Patent App. Pub. 2017/0106135 to Bengtsson. Bengtsson teaches all of the limitations of claim 11 as discussed in the above rejection, but Bengtsson is silent regarding the fluid channel arrange within an expandable elastomer body. 
US Patent App. Pub. 2014/0180218 to Fourt teaches an expandable elastomer body (Fig. 6, element 78) arranged around the fluid channel (86).  However, there is no motivation to modify Bengtsson in view of Fourt to include an expandable elastomer body, since the expandable elastomer body serves to maintain the sterility of the fluid channel (Fourt, Par. 0035), and Bengtsson is already equipped with a cleaning chamber (Fig. 1, element 50) which is sealed by a septum.  Therefore, it is not obvious how the expandable elastomer body of Fourt could be incorporated into the device of Bengtsson and there is no motivation to combine.  
Regarding Claim 26, the closest prior art of record is US Patent App. Pub. 2017/0106135 to Bengtsson. Bengtsson teaches all of the limitations of claim 21 as discussed in the above rejection, but Bengtsson is silent regarding the fluid channel arrange within an expandable elastomer body. 
US Patent App. Pub. 2014/0180218 to Fourt teaches an expandable elastomer body (Fig. 6, element 78) arranged around the fluid channel (86).  However, there is no motivation to modify .  
Response to Arguments
Rejections under 35 U.S.C. 103
	Applicant’s arguments with respect to claim(s) 11-14, 20-24, and 29 as unpatentable over Larsen; and claims 16-19 and 26-28 as unpatentable over Larsen in view of Fourt, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Larsen does not teach wherein at least one of the distal needle tip and the proximal needle tip is telescopically movable relative to the other, therefore a new rejection has been applied in view of US Patent App. Pub. 2017/0106135 to Bengtsson. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,613,500 to Bishop. Bishop teaches a device with a needle arrangement (Fig. 2) with a distal needle tip (21) and a proximal needle tip (19) wherein the distal needle tip and the proximal needle tip are telescoped and telescopically movable relative to one another (Col. 3, lines 38-50).  However, Bishop teaches a device that is used exclusively for blood collection (Col. 1, lines 5-10) since Bishop only teaches connecting the needle arrangement to a blood collection device (Col. 2, lines 15-18) and there is no teaching which indicates that the device may be connected to a syringe or device through which a drug may be delivered. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783